DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
4. The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29
USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.

968Application/Control Number: 15/269,636 Page 3 Art Unit: 2675
1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel,

422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163

USPQ 644 (CCPA 1969).

	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 16-18, 21-24, 27, 28 are rejected on the grounds of nonstatutory double patenting as being unpatentable over of U.S. Patent Application 16606760, US  patent # 11170274
Although the claims at issue are not identical, they are not patentably distinct from each other because the wordings may change, the claimed limitation are obvious and inherent in view of the claims in U.S. Patent Application 16606760.
Instant Application No. 17/480968
U.S. Patent Application 16606760
16. A method comprising: selecting a seed image, wherein the seed image is data representing a shape of an object to be generated; rasterizing, by a processor, the seed image into a rasterized seed image that comprises a plurality of spot color separations, wherein a spot color is a predetermined color; applying, by the processor, image attribute modifications to the plurality of spot color separations of the rasterized seed image to generate a plurality of rasterized modified images: and generating the object in a printing operation based on the plurality of rasterized modified images,

17. (New) The method according to claim 16, wherein each of the plurality of spot color separations is associated with one of N+1 levels, wherein N is a number of greyscale levels of the spot color and one level corresponds to an absence of the spot color,
1 A method comprising: rasterizing, by a processor, a seed image; and generating, by the processor, a plurality of rasterized modified images from the rasterized seed image, where generating each rasterized modified image comprises: determining an image attribute modification; and applying, by the processor, the determined image attribute modification to at least one portion of the rasterized seed image to generate the rasterized modified image, wherein the rasterized seed image comprises a plurality of separations, and wherein the plurality of separations comprise spot color separations associated with N-1 levels, where N is a number of spot colors in the rasterized seed-image and one level corresponds to an absence of a spot color, and each of the N levels corresponds to a specific spot color.
18. (New) The method according to claim 16, further comprising: allocating, by the processor, a volatile memory storage for storing each of the plurality of rasterized modified images until the printing operation of each of the plurality of rasterized modified images is carried out.

2. A method as claimed in claim 1, further comprising: allocating volatile memory storage for storing each rasterized modified image in volatile memory until a print processing operation of the stored rasterized modified image is carried out.







20. (New) The method according to claim 19, wherein the generation of the next one of the plurality of rasterized modified images is carried out during a printing of a previously generated rasterized modified image.
4. A method as claimed in claim 1, further comprising: printing the plurality of rasterized modified images, wherein a generation of a next rasterized modified image to be printed is carried out during printing of a previously generated rasterized modified image.
21. (New) The method according to claim 16, further comprising: defining a template comprising at least one individualized image area; associating each rasterized modified image with the template; and applying the modified rasterized image to the at least one individualized image area.
5. A method as claimed in claim 1, further comprising: defining a template, comprising at least one individualized image area, associating each rasterized modified image with the template, and applying the modified rasterized image to the at least one individualized image area,




22. (New) The method according to claim 16, wherein the image attribute modifications applied to the plurality of separations of the rasterized seed image comprise one of the following modifications: cropping, rotating, translating, distorting, scaling, color shuffling, colorization, applying transparency effects, reflecting, color depth variations, brightness adjustment, contrast adjustment, gamma correction, histogram equalization and manipulation, warping, and filtering.

8. A method as claimed in claim 1, wherein applying the determined image attribute modification comprises applying at least one of the following modifications to the rasterized seed image: cropping, rotating, translating, distorting, scaling, color shuffling, colorization, applying transparency effects, reflecting, color depth variations, brightness adjustment, contrast adjustment, gamma correction, histogram equalization and manipulation, warping, and filtering.
23. (New) Apparatus, comprising: a processor; and a non-transitory computer readable medium storing instructions that when executed cause the processor to: select a seed image, wherein the seed image is data representing a shape of an object to be generated; rasterize the seed image into a rasterized seed image that comprises a plurality of spot color separations, wherein a spot color is a predetermined color, apply image attribute modifications to the plurality of spot color separations of the rasterized seed image to generate a plurality of rasterized modified images; and generate the object in a printing operation based on the plurality of rasterized modified images.

24. (New) The apparatus according to claim 23, wherein the plurality of spot color separations are associated with NI+ I levels, wherein N is a number of the greyscale levels of the spot color and one level corresponds to an absence of the spot color.
13. Apparatus, comprising: a memory; and a controller comprising: a rasterization module to rasterize a seed image; and an image modification module to generate a plurality of rasterized modified images from the rasterized seed image, wherein, to generate each rasterized modified image, the image modification module is to: determine an image attribute modification to be performed on at least one portion of the rasterized seed image; apply the image attribute modification to generate the rasterized modified image; and store the rasterized modified image in the memory, wherein the rasterized seed image comprises a plurality of separations, wherein the plurality of separations comprise spot color separations associated with N-1 levels, where N is a number of spot colors in the rasterized seed image and one level corresponds to an absence of a spot color, and each of the N levels corresponds to a specific spot color.








26. (New) The apparatus according to claim 25, wherein the generation of the next one of the plurality of rasterized modified images is carried out during a printing of a previously generated rasterized modified image.
4. A method as claimed in claim 1, further comprising: printing the plurality of rasterized modified images, wherein a generation of a next rasterized modified image to be printed is carried out during printing of a previously generated rasterized modified image.




27. (New) A non-transitory machine-readable storage medium storing instructions executable by a processor to cause the processor to: select a seed image, wherein the seed image is data representing a shape of an object to be generated; rasterize the seed image into a rasterized seed image that comprises a plurality of spot color separations, wherein a spot color is a predetermined color, apply image attribute modifications to the plurality of spot color separations of the rasterized seed image to generate a plurality of rasterized modified images; and generate the object in a printing operation based on the plurality of rasterized modified images.

28. (New) The non-transitory machine-readable storage medium according to claim 27, wherein the plurality of spot color separations are associated with N-+1 levels, wherein N is a number of the greyscale levels of the spot color and one level corresponds to an absence of the spot color.
15. A non-transitory machine-readable storage medium storing instructions executable by a processor to cause the processor to: rasterize a seed image; determine a plurality of image attribute modifications; modify the rasterized seed image based on the plurality of determined image attribute modifications to generate a plurality of rasterized modified image outputs, wherein to generate each rasterized modified image output, the instructions cause the processor to: determine an image attribute modification, and apply the determined image attribute modification on at least one portion of the rasterized seed image to generate the rasterized modified image output; and control a print apparatus to print a plurality of modified images based on the plurality of rasterized modified image outputs, wherein the processor is to modify the rasterized seed image based on the plurality of determined image attribute modifications concurrently with controlling the print apparatus to print a formed rasterized modified image output, wherein the rasterized seed image comprises a plurality of separations, and wherein the plurality of separations comprise spot color separations associated with N+1 levels, where N is a number of spot colors in the rasterized seed image and one level corresponds to an absence of a spot color and each of the N levels corresponds to a specific spot color.




30. (New) The non-transitory machine-readable storage medium according to claim 29, wherein the generation of the next one of the plurality of rasterized modified images is carried out during a printing of a previously generated rasterized modified image.
4. A method as claimed in claim 1, further comprising: printing the plurality of rasterized modified images, wherein a generation of a next rasterized modified image to be printed is carried out during printing of a previously generated rasterized modified image.




Claims 19-20, 25, 26, 29, 30 are rejected on the grounds of nonstatutory double patenting as being unpatentable over of U.S. Patent Application 16606760, US  patent # 11170274 in view of Mihara US 2010/0079578.
Regarding claim 19:  US 11170274 does not teach:  teach after the seed image is rasterized into the rasterized seed image, setting a counter to a count of 1; generating one of the plurality of rasterized modified images based on one separation of the plurality of spot color separations; determining whether the counter has reached a total number of the plurality of spot color separations; in response to a determination that the counter has not reached the total number of the plurality of spot color separations, incrementing the counter by | and generating a next one of the plurality of rasterized modified images from another separation of the plurality of spot color separations; and in response to a determination that the counter has reached the total number of the plurality of spot color separations, terminating the generation of the plurality of rasterized modified images.
Mihara teaches: setting a counter to a count of 1; generating one of the processed images; determining whether the counter has reached a total number of image that is to be processed; in response to a determination that the counter has not reached the total number of image to be processed, incrementing the counter by | and generating a next one of the processed image; and in response to a determination that the counter has reached the total number of image to be processed, terminating the generation of processing of image (paragraph 0052, fig. 6)
Since each of the color separation of the plurality of color separation is to be processed into a rasterized modified image, it would have been obvious to a person with ordinary skill in the art to have modified Gaash to include: after the seed image is rasterized into the rasterized seed image, setting a counter to a count of 1; generating one of the plurality of rasterized modified images based on one separation of the plurality of spot color separations; determining whether the counter has reached a total number of the plurality of spot color separations; in response to a determination that the counter has not reached the total number of the plurality of spot color separations, incrementing the counter by | and generating a next one of the plurality of rasterized modified images from another separation of the plurality of spot color separations; and in response to a determination that the counter has reached the total number of the plurality of spot color separations, terminating the generation of the plurality of rasterized modified images.
The reason of doing so would have allow the system to know when to stop processing the seed image to prevent infinite processing loop to prevent printing failure.
	Regarding claim 20:  see the comparison in the above table.
Regarding claim 25:  US 11170274 does not teach:  teach after the seed image is rasterized into the rasterized seed image, setting a counter to a count of 1; generating one of the plurality of rasterized modified images based on one separation of the plurality of spot color separations; determining whether the counter has reached a total number of the plurality of spot color separations; in response to a determination that the counter has not reached the total number of the plurality of spot color separations, incrementing the counter by | and generating a next one of the plurality of rasterized modified images from another separation of the plurality of spot color separations; and in response to a determination that the counter has reached the total number of the plurality of spot color separations, terminating the generation of the plurality of rasterized modified images.
Mihara teaches: setting a counter to a count of 1; generating one of the processed images; determining whether the counter has reached a total number of image that is to be processed; in response to a determination that the counter has not reached the total number of image to be processed, incrementing the counter by | and generating a next one of the processed image; and in response to a determination that the counter has reached the total number of image to be processed, terminating the generation of processing of image (paragraph 0052, fig. 6)
Since each of the color separation of the plurality of color separation is to be processed into a rasterized modified image, it would have been obvious to a person with ordinary skill in the art to have modified Gaash to include: after the seed image is rasterized into the rasterized seed image, setting a counter to a count of 1; generating one of the plurality of rasterized modified images based on one separation of the plurality of spot color separations; determining whether the counter has reached a total number of the plurality of spot color separations; in response to a determination that the counter has not reached the total number of the plurality of spot color separations, incrementing the counter by | and generating a next one of the plurality of rasterized modified images from another separation of the plurality of spot color separations; and in response to a determination that the counter has reached the total number of the plurality of spot color separations, terminating the generation of the plurality of rasterized modified images.
The reason of doing so would have allow the system to know when to stop processing the seed image to prevent infinite processing loop to prevent printing failure.
	Regarding claim 26:  see the comparison in the above table.
Regarding claim 29:  US 11170274 does not teach:  teach after the seed image is rasterized into the rasterized seed image, setting a counter to a count of 1; generating one of the plurality of rasterized modified images based on one separation of the plurality of spot color separations; determining whether the counter has reached a total number of the plurality of spot color separations; in response to a determination that the counter has not reached the total number of the plurality of spot color separations, incrementing the counter by | and generating a next one of the plurality of rasterized modified images from another separation of the plurality of spot color separations; and in response to a determination that the counter has reached the total number of the plurality of spot color separations, terminating the generation of the plurality of rasterized modified images.
Mihara teaches: setting a counter to a count of 1; generating one of the processed images; determining whether the counter has reached a total number of image that is to be processed; in response to a determination that the counter has not reached the total number of image to be processed, incrementing the counter by | and generating a next one of the processed image; and in response to a determination that the counter has reached the total number of image to be processed, terminating the generation of processing of image (paragraph 0052, fig. 6)
Since each of the color separation of the plurality of color separation is to be processed into a rasterized modified image, it would have been obvious to a person with ordinary skill in the art to have modified Gaash to include: after the seed image is rasterized into the rasterized seed image, setting a counter to a count of 1; generating one of the plurality of rasterized modified images based on one separation of the plurality of spot color separations; determining whether the counter has reached a total number of the plurality of spot color separations; in response to a determination that the counter has not reached the total number of the plurality of spot color separations, incrementing the counter by | and generating a next one of the plurality of rasterized modified images from another separation of the plurality of spot color separations; and in response to a determination that the counter has reached the total number of the plurality of spot color separations, terminating the generation of the plurality of rasterized modified images.
The reason of doing so would have allow the system to know when to stop processing the seed image to prevent infinite processing loop to prevent printing failure.
	Regarding claim 30:  see the comparison in the above table.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16, 21-23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaash et al US 2017/0206040 in view of Kamei 20160065789 further in view of Mestha US 20090161125 further in view of Grabkowitz et al 20130128305.
Regarding claim 16, Gaash et al teaches selecting a seed image, wherein the seed image is data representing a shape of an object to be generated (502, fig. 5 and fig 7 621-623) generating the object in a printing operation based on the plurality of modified images from the seed image (512, fig. 5, paragraph 40, 35, 33), where generating each modified image comprises: determining an image attribute modification (paragraph 0032, 506, fig. 5); and 
Gaash et al fails to teach rasterizing, by the processor the seed image into rasterized seed image comprising a plurality of color separation; applying, by the processor, image attribute modifications to the plurality of color separation of the rasterized seed image to generate a plurality of rasterized modified images and generating the object in a printing operation based on the plurality of rasterized modified images.
Grabkowitz et al teaches rasterizing, using a processor, an image (RIP unit 121 rasterizes page description language (PDL) code to rasterized image data (paragraph 0051)) comprising color conversion  ( paragraph 52 color conversion, color space).
rasterizing, by the processor the seed image into rasterized seed image; applying, by the processor, image attribute modifications the rasterized seed image to generate modified images and generating the object in a printing operation based on the rasterized modified images.
 (RIP unit 121 rasterizes page description language (PDL) code to image data. The image processing unit for image editing 122 performs various image processing of image data, such as rotation, magnification, coloring, trimming/masking, binary conversion, multivalued conversion, and blank determination. Image data compressed in the HDD 104 may be processed by the image processing unit for image editing 122 according to necessity or image-processed by the printer image processing unit 120 and then output by the printer engine 119 (paragraph 0051): 
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Gaash to include: rasterizing, by the processor the seed image into rasterized seed image; applying, by the processor, image attribute modifications the rasterized seed image to generate modified images and generating the object in a printing operation based on the rasterized modified images.
 The reason of doing so would have allowed the modified seed image to be ready for printing and to improve the printing speed of the printer for printing image in raster form as well.
Gaash as modified still does not teach the rasterized seed image comprising a plurality of spot color separation, wherein the spot color is a predetermine color; applying, by the processor, image attribute modifications to the plurality of color separation of the rasterized seed image to generate a plurality of rasterized modified images and generating the object in a printing operation based on the plurality of rasterized modified images.

Kamei teaches a processor (image processing section 130, paragraph 33 and 34) rasterized image comprises a plurality of color separation, process the color separation data and attribute data separately (paragraph 17-18), the color separation color are YMCK of each pixel (paragraph 45).  The color separated data are subject to further processing (S 107 fig. 7).  Mestha further teaches spot color separation into CMYK (CMYK paragraph 11) and spot color is a predetermined color (given spot color target, paragraph 11)
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified the printing method for printing the rasterized and modified image of Gaash (as modified by Grabkowitz) to include: the rasterized seed image comprises a plurality of spot color separation (CMYK), where in the spot color is a predetermined color;  applying, by the processor, image attribute modifications to the plurality of color separation of the rasterized seed image to generate a plurality of rasterized modified images and generating the object in a printing operation based on the plurality of rasterized modified images. (this part is inherent after modification, as any modification to a pixel such as rotation, or enlargement of a pixel, all the color with the pixel would have to be rotated or enlarged also in order to print correctly), 
The reason of doing so would allow the system to better controlling the printer to control each individual color of a spot color to produce high quality of print product.  Also see paragraph 2 of Mestha for additional benefits.
Regarding claim 21, Gaash et al teaches defining a template comprising at least one individualized image area; associating each rasterized modified image with the template; and applying the modified rasterized image to the at least one individualized image area (paragraph 0024-0026 and 0058-0059, claim 1, applying the or each generated image to the respective individualized image area of the package).
Regarding claim 22, Gaash et al teaches wherein the image attribute modifications applied to the plurality of separations of the rasterized seed image comprise one of the following modifications: cropping, rotating, translating, distorting, scaling, color shuffling, colorization, applying transparency effects, reflecting, color depth variations, brightness adjustment, contrast adjustment, gamma correction, histogram equalization and manipulation, warping, and filtering (paragraph 0032 and 0033, e.g. degree of rotation).

Regarding claim 23, Gaash et al teaches a an apparatus (fig. 4) comprising a processor (processor 421 (paragraph 017); a non-transitory computer readable medium storing instructions that when executed cause the processor (paragraph 0017); selecting a seed image, wherein the seed image is data representing a shape of an object to be generated (502, fig. 5 and fig 7 621-623) generating the object in a printing operation based on the plurality of modified images from the seed image (512, fig. 5, paragraph 40, 35, 33), where generating each modified image comprises: determining an image attribute modification (paragraph 0032, 506, fig. 5); and 
Gaash et al fails to teach rasterizing, by the processor the seed image into rasterized seed image comprising a plurality of color separation; applying, by the processor, image attribute modifications to the plurality of color separation of the rasterized seed image to generate a plurality of rasterized modified images and generating the object in a printing operation based on the plurality of rasterized modified images.
Grabkowitz et al teaches rasterizing, using a processor, an image (RIP unit 121 rasterizes page description language (PDL) code to rasterized image data (paragraph 0051)) comprising color conversion  (paragraph 52 color conversion, color space).
rasterizing, by the processor the seed image into rasterized seed image; applying, by the processor, image attribute modifications the rasterized seed image to generate modified images and generating the object in a printing operation based on the rasterized modified images.
 (RIP unit 121 rasterizes page description language (PDL) code to image data. The image processing unit for image editing 122 performs various image processing of image data, such as rotation, magnification, coloring, trimming/masking, binary conversion, multivalued conversion, and blank determination. Image data compressed in the HDD 104 may be processed by the image processing unit for image editing 122 according to necessity or image-processed by the printer image processing unit 120 and then output by the printer engine 119 (paragraph 0051): 
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Gaash to include: rasterizing, by the processor the seed image into rasterized seed image; applying, by the processor, image attribute modifications the rasterized seed image to generate modified images and generating the object in a printing operation based on the rasterized modified images.
 The reason of doing so would have allowed the modified seed image to be ready for printing and to improve the printing speed of the printer for printing image in raster form as well.
Gaash as modified still does not teach the rasterized seed image comprising a plurality of spot color separation, wherein the spot color is a predetermine color; applying, by the processor, image attribute modifications to the plurality of color separation of the rasterized seed image to generate a plurality of rasterized modified images and generating the object in a printing operation based on the plurality of rasterized modified images.

Kamei teaches a processor (image processing section 130, paragraph 33 and 34) rasterized image comprises a plurality of color separation, process the color separation data and attribute data separately (paragraph 17-18), the color separation color are YMCK of each pixel (paragraph 45).  The color separated data are subject to further processing (S 107 fig. 7).  Mestha further teaches spot color separation into CMYK (CMYK paragraph 11) and spot color is a predetermined color (given spot color target, paragraph 11)
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified the printing method for printing the rasterized and modified image of Gaash (as modified by Grabkowitz) to include: the rasterized seed image comprises a plurality of spot color separation (CMYK), where in the spot color is a predetermined color;  applying, by the processor, image attribute modifications to the plurality of color separation of the rasterized seed image to generate a plurality of rasterized modified images and generating the object in a printing operation based on the plurality of rasterized modified images. (the applying and generating part is inherent after modification, as any modification to a pixel such as rotation, or enlargement of a pixel, all the color with the pixel would have to be rotated or enlarged also in order to print correctly), 
The reason of doing so would allow the system to better controlling the printer to control each individual color of a spot color to produce high quality of print product.  Also see paragraph 2 of Mestha for additional benefits.

Regarding claim 27, Gaash et al teaches a non-transitory computer readable medium storing instructions that when executed cause the processor (paragraph 0017); selecting a seed image, wherein the seed image is data representing a shape of an object to be generated (502, fig. 5 and fig 7 621-623) generating the object in a printing operation based on the plurality of modified images from the seed image (512, fig. 5, paragraph 40, 35, 33), where generating each modified image comprises: determining an image attribute modification (paragraph 0032, 506, fig. 5); and 
Gaash et al fails to teach rasterizing, by the processor the seed image into rasterized seed image comprising a plurality of color separation; applying, by the processor, image attribute modifications to the plurality of color separation of the rasterized seed image to generate a plurality of rasterized modified images and generating the object in a printing operation based on the plurality of rasterized modified images.
Grabkowitz et al teaches rasterizing, using a processor, an image (RIP unit 121 rasterizes page description language (PDL) code to rasterized image data (paragraph 0051)) comprising color conversion  (paragraph 52 color conversion, color space).
rasterizing, by the processor the seed image into rasterized seed image; applying, by the processor, image attribute modifications the rasterized seed image to generate modified images and generating the object in a printing operation based on the rasterized modified images.
 (RIP unit 121 rasterizes page description language (PDL) code to image data. The image processing unit for image editing 122 performs various image processing of image data, such as rotation, magnification, coloring, trimming/masking, binary conversion, multivalued conversion, and blank determination. Image data compressed in the HDD 104 may be processed by the image processing unit for image editing 122 according to necessity or image-processed by the printer image processing unit 120 and then output by the printer engine 119 (paragraph 0051): 
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Gaash to include: rasterizing, by the processor the seed image into rasterized seed image; applying, by the processor, image attribute modifications the rasterized seed image to generate modified images and generating the object in a printing operation based on the rasterized modified images.
 The reason of doing so would have allowed the modified seed image to be ready for printing and to improve the printing speed of the printer for printing image in raster form as well.
Gaash as modified still does not teach the rasterized seed image comprising a plurality of spot color separation, wherein the spot color is a predetermine color; applying, by the processor, image attribute modifications to the plurality of color separation of the rasterized seed image to generate a plurality of rasterized modified images and generating the object in a printing operation based on the plurality of rasterized modified images.

Kamei teaches a processor (image processing section 130, paragraph 33 and 34) rasterized image comprises a plurality of color separation, process the color separation data and attribute data separately (paragraph 17-18), the color separation color are YMCK of each pixel (paragraph 45).  The color separated data are subject to further processing (S 107 fig. 7).  Mestha further teaches spot color separation into CMYK (CMYK paragraph 11) and spot color is a predetermined color (given spot color target, paragraph 11)
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified the printing method for printing the rasterized and modified image of Gaash (as modified by Grabkowitz) to include: the rasterized seed image comprises a plurality of spot color separation (CMYK), where in the spot color is a predetermined color;  applying, by the processor, image attribute modifications to the plurality of color separation of the rasterized seed image to generate a plurality of rasterized modified images and generating the object in a printing operation based on the plurality of rasterized modified images. (the applying and generating part is inherent after modification, as any modification to a pixel such as rotation, or enlargement of a pixel, all the color with the pixel would have to be rotated or enlarged also in order to print correctly), 
The reason of doing so would allow the system to better controlling the printer to control each individual color of a spot color to produce high quality of print product.  Also see paragraph 2 of Mestha for additional benefits.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaash et al US 2017/0206040 in view of Kamei 20160065789 further in view of Mestha US 20090161125 further in view of Grabkowitz et al 20130128305 and Ishii US 20150062644 and Hicks US 20140075335.
Regarding claim 18, Gaash et al in view of Kamei further in view of Mestha further in view of Grabkowitz does not teach allocating volatile memory storage for storing each rasterized modified image in volatile memory until a print processing operation of the stored rasterized modified rasterized image is carried out.
Ishii teaches allocating volatile memory storage for a modified image in RAM until a print processing operation based on the modified image is carried out (paragraph 43 and 52).  Hicks teaches a RAM is a volatile memory (0036, note Hick is only used to show that the RAM in Ishii is volatile memory).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified the printing method for printing the rasterized and modified image of Gaash et al in view of Kamei further in view of Mestha further in view of Grabkowitz such that the modified rasterized image of Gaash (see rejection of claim 1) is stored in an allocated volatile memory storage for storing each rasterized modified image until a print processing operation of the stored rasterized modified rasterized image is carried out.
The reason of doing so is to prevent the rasterized modified image data from being lost if the printer needs more time in printing previously modified rasterized image data.
Claims 19, 20, 25, 26, 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaash et al US 2017/0206040 in view of Kamei 20160065789 further in view of Mestha US 20090161125 further in view of Grabkowitz et al 20130128305 and Mihara US 2010/0079578.
Regarding claim 19:  Gaash does not teach after the seed image is rasterized into the rasterized seed image, setting a counter to a count of 1; generating one of the plurality of rasterized modified images based on one separation of the plurality of spot color separations; determining whether the counter has reached a total number of the plurality of spot color separations; in response to a determination that the counter has not reached the total number of the plurality of spot color separations, incrementing the counter by | and generating a next one of the plurality of rasterized modified images from another separation of the plurality of spot color separations; and in response to a determination that the counter has reached the total number of the plurality of spot color separations, terminating the generation of the plurality of rasterized modified images.
Mihara teaches: setting a counter to a count of 1; generating one of the processed images; determining whether the counter has reached a total number of image that is to be processed; in response to a determination that the counter has not reached the total number of image to be processed, incrementing the counter by | and generating a next one of the processed image; and in response to a determination that the counter has reached the total number of image to be processed, terminating the generation of processing of image (paragraph 0052, fig. 6)
Since each of the color separation of the plurality of color separation is to be processed into a rasterized modified image (see rejection of claim 16), it would have been obvious to a person with ordinary skill in the art to have modified Gaash to include: after the seed image is rasterized into the rasterized seed image, setting a counter to a count of 1; generating one of the plurality of rasterized modified images based on one separation of the plurality of spot color separations; determining whether the counter has reached a total number of the plurality of spot color separations; in response to a determination that the counter has not reached the total number of the plurality of spot color separations, incrementing the counter by | and generating a next one of the plurality of rasterized modified images from another separation of the plurality of spot color separations; and in response to a determination that the counter has reached the total number of the plurality of spot color separations, terminating the generation of the plurality of rasterized modified images.
The reason of doing so would have allow the system to know when to stop processing the seed image to prevent infinite processing loop to prevent printing failure.

Regarding claim 20:  Gaash does not teach wherein the generation of the next one of the plurality of rasterized modified images is carried out during a printing of a previously generated rasterized modified image.
Kamei in paragraph 36 teaches the concept of parallel processing.
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Gaash to include: wherein the generation of the next one of the plurality of rasterized modified images is carried out during a printing of a previously generated rasterized modified image to speed up printing process.
Regarding claim 25:  Gaash does not teach after the seed image is rasterized into the rasterized seed image, setting a counter to a count of 1; generating one of the plurality of rasterized modified images based on one separation of the plurality of spot color separations; determining whether the counter has reached a total number of the plurality of spot color separations; in response to a determination that the counter has not reached the total number of the plurality of spot color separations, incrementing the counter by | and generating a next one of the plurality of rasterized modified images from another separation of the plurality of spot color separations; and in response to a determination that the counter has reached the total number of the plurality of spot color separations, terminating the generation of the plurality of rasterized modified images.
Mihara teaches: setting a counter to a count of 1; generating one of the processed images; determining whether the counter has reached a total number of image that is to be processed; in response to a determination that the counter has not reached the total number of image to be processed, incrementing the counter by | and generating a next one of the processed image; and in response to a determination that the counter has reached the total number of image to be processed, terminating the generation of processing of image (paragraph 0052, fig. 6)
Since each of the color separation of the plurality of color separation is to be processed into a rasterized modified image (see rejection of claim 16), it would have been obvious to a person with ordinary skill in the art to have modified Gaash to include: after the seed image is rasterized into the rasterized seed image, setting a counter to a count of 1; generating one of the plurality of rasterized modified images based on one separation of the plurality of spot color separations; determining whether the counter has reached a total number of the plurality of spot color separations; in response to a determination that the counter has not reached the total number of the plurality of spot color separations, incrementing the counter by | and generating a next one of the plurality of rasterized modified images from another separation of the plurality of spot color separations; and in response to a determination that the counter has reached the total number of the plurality of spot color separations, terminating the generation of the plurality of rasterized modified images.
The reason of doing so would have allow the system to know when to stop processing the seed image to prevent infinite processing loop to prevent printing failure.

Regarding claim 26:  Gaash does not teach wherein the generation of the next one of the plurality of rasterized modified images is carried out during a printing of a previously generated rasterized modified image.
Kamei in paragraph 36 teaches the concept of parallel processing.
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Gaash to include: wherein the generation of the next one of the plurality of rasterized modified images is carried out during a printing of a previously generated rasterized modified image to speed up printing process.
Regarding claim 29:  Gaash does not teach after the seed image is rasterized into the rasterized seed image, setting a counter to a count of 1; generating one of the plurality of rasterized modified images based on one separation of the plurality of spot color separations; determining whether the counter has reached a total number of the plurality of spot color separations; in response to a determination that the counter has not reached the total number of the plurality of spot color separations, incrementing the counter by | and generating a next one of the plurality of rasterized modified images from another separation of the plurality of spot color separations; and in response to a determination that the counter has reached the total number of the plurality of spot color separations, terminating the generation of the plurality of rasterized modified images.
Mihara teaches: setting a counter to a count of 1; generating one of the processed images; determining whether the counter has reached a total number of image that is to be processed; in response to a determination that the counter has not reached the total number of image to be processed, incrementing the counter by | and generating a next one of the processed image; and in response to a determination that the counter has reached the total number of image to be processed, terminating the generation of processing of image (paragraph 0052, fig. 6)
Since each of the color separation of the plurality of color separation is to be processed into a rasterized modified image (see rejection of claim 16), it would have been obvious to a person with ordinary skill in the art to have modified Gaash to include: after the seed image is rasterized into the rasterized seed image, setting a counter to a count of 1; generating one of the plurality of rasterized modified images based on one separation of the plurality of spot color separations; determining whether the counter has reached a total number of the plurality of spot color separations; in response to a determination that the counter has not reached the total number of the plurality of spot color separations, incrementing the counter by | and generating a next one of the plurality of rasterized modified images from another separation of the plurality of spot color separations; and in response to a determination that the counter has reached the total number of the plurality of spot color separations, terminating the generation of the plurality of rasterized modified images.
The reason of doing so would have allow the system to know when to stop processing the seed image to prevent infinite processing loop to prevent printing failure.

Regarding claim 30:  Gaash does not teach wherein the generation of the next one of the plurality of rasterized modified images is carried out during a printing of a previously generated rasterized modified image.
Kamei in paragraph 36 teaches the concept of parallel processing.
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Gaash to include: wherein the generation of the next one of the plurality of rasterized modified images is carried out during a printing of a previously generated rasterized modified image to speed up printing process.





Allowable Subject Matter
Claims 17, 24, 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  (with a terminal disclaimer).
Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
September 30, 2022
/MICHAEL BURLESON/
/KING Y POON/Supervisory Patent Examiner, Art Unit 2675